burden of demonstrating that the extraordinary remedy of writ relief is
                warranted.    Las Vegas Sands Corp. v. Eighth Judicial Dist. Court, 130
                Nev., Adv. Op. 61, 331 P.3d 876, 878 (2014).
                             "[We] will only consider writ petitions challenging a district
                court denial of a motion for summary judgment when no factual dispute
                exists and summary judgment is clearly required by a statute or rule, or
                an important issue of law requires clarification."       Walters v. Eighth
                Judicial Dist. Court, 127 Nev., Adv. Op. 66, 263 P.3d 231, 234 (2011).
                Summary judgment is only appropriate when "no genuine issue of
                material fact exists" and the party obtaining the judgment "is entitled to
                judgment as a matter of law." Wood v. Safeway, Inc., 121 Nev. 724, 731,
                121 P.3d 1026, 1031 (2005) (setting forth the standard for summary
                judgment under NRCP 56).
                             In the present case, real party in interest Joyce Rhone was
                working for her employer, petitioner Bellagio, LLC, when an off-duty
                coworker attacked her. Rhone sued Bellagio and the coworker, alleging,
                among other things, that Bellagio negligently hired, supervised, and
                retained the coworker. Bellagio filed a motion for summary judgment,
                arguing in relevant part that (1) the Nevada Industrial Insurance Act
                (NITA) provides Rhone's exclusive remedy and, thus, precludes her tort
                claims and (2) Rhone's punitive damages claim was improper Rhone did
                not file a motion for summary judgment to preclude Bellagio's use of the
                NIIA exclusive remedy provision as an affirmative defense.
                             The district court denied Bellagio's motion with regard to the
                application of the NIIA's exclusive remedy provision because it found,
                based on the facts of the case, that Rhone's injuries were not causally
                connected to her job. Thus, despite the fact that Rhone did not file a
                motion for summary judgment, the district court summarily resolved the
SUPREME COURT
         OF
      NEVADA
                                                     2
(0) 1.947A
                issue of the application of the NIIA's exclusive remedy provision in her
                favor. The district court denied Bellagio's motion for summary judgment
                with regard to Rhone's punitive damages claim because it found that there
                were genuine issues of material fact regarding whether punitive damages
                could be supported. Bellagio then filed the present petition for a writ of
                mandamus seeking intervention from this court to compel the district
                court to grant its motion for summary judgment on these issues.
                The district court erred by finding that the NIIA's exclusive remedy
                provision could not apply in this case
                            When an employee is injured in the course of employment and
                the injury arises out of the employment, the NIIA provides the employee's
                exclusive legal remedy. NRS 616A.020(1); Fanders v. Riverside Resort &
                Casino, Inc., 126 Nev. 543, 549, 245 P.3d 1159, 1163 (2010). "An injury is
                said to arise out of one's employment when there is a causal connection
                between the employee's injury and the nature of the work or workplace."
                Wood, 121 Nev. at 733, 121 P.3d at 1032. If an employee is attacked while
                at work, the resulting injury can arise from the employment and be
                subject to the NIIA if the employment created or increased the employee's
                risk of being attacked.   See Cummings v. United Resort Hotels, Inc.,       85
                Nev. 23, 27, 449 P.2d 245, 248 (1969). "However, workers' compensation
                statutes do not apply when the animosity or dispute which culminates in
                the assault is imported into the place of employment from the injured
                employee's private or domestic life, . . . at least where the animosity is not
                exacerbated by the employment." Wood, 121 Nev. at 734, 121 P.3d at 1033
                (internal quotations omitted); see also McColl v. Scherer, 73 Nev. 226, 230,
                315 P.2d 807, 809 (1957) (stating the same).
                            In the present case, the district court found that the NIIA's
                exclusive remedy provision did not apply to Rhone's claims because
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 Rhone's resulting injuries were not related to risks associated with her
                 employment. This factual finding and the resulting legal conclusion were
                 made in error because the record reveals a genuine issue of material fact
                 as to whether Rhone's employment caused or exacerbated her risk of
                 attack. See Wood, 121 Nev. at 731, 733-34, 121 P.3d at 1031-33. Because
                 the district court made factual determinations about material facts that
                 were in dispute and resolved an issue that was not presented to it in a
                 motion for summary judgment, extraordinary intervention is warranted to
                 correct the district court's determination that the NIIA's exclusive remedy
                 provision does not apply to Rhone's claims. Instead, that is a question to
                 be resolved by the jury. Therefore, we grant the petition in part and direct
                 the district court to vacate the portion of its order that found that the
                 NIIA's exclusive remedy provision does not preclude Rhone's tort claims.
                             Despite its factual findings that were made in error, however,
                 the district court's denial of Bellagio's motion was proper because the
                 existence of a genuine issue of material fact precludes summary judgment.
                 See Holcomb v. Ga. Pac., LLC, 128 Nev., Adv. Op. 56, 289 P.3d 188, 200
                 (2012) (affirming a district court order that reached the correct result
                 albeit for the wrong reasons). Thus, extraordinary intervention is not
                 warranted to reverse the portion of the district court's order denying
                 Bellagio's motion for summary judgment on this issue.
                 On the issue of punitive damages, Bellagio has an adequate remedy in the
                 form of an appeal and, thus, extraordinary relief is not warranted
                             The district court did not resolve the issue of whether Rhone is
                 entitled to recover punitive damages from Bellagio. Whether punitive
                 damages are recoverable is an issue that is readily reviewable on appeal.
                 See Wyeth v. Rowatt,   126 Nev. 446, 474-75, 244 P.3d 765, 784-85 (2010).
                 Thus, Bellagio has an adequate and speedy remedy to address this issue
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e
                  should the district court permit Rhone to present this issue to the jury.
                  See D.R. Horton, 123 Nev. at 474, 168 P.3d at 736. Therefore, Bellagio has
                  not demonstrated that extraordinary intervention is warranted with
                  regard to this issue.
                  Conclusion
                               The district court erred by finding that the facts of the case
                  preclude the application of the NIIA's exclusive remedy provision because
                  there is a genuine issue of material fact as to whether Rhone's injuries
                  arose from a risk associated with her employment. However, because of
                  this genuine issue of material fact, the district court did not err by denying
                  Bellagio's motion for summary judgment on this issue. Furthermore,
                  Bellagio has not demonstrated that extraordinary relief is warranted with
                  regard to the district court's denial of its motion for summary judgment on
                  the issue of punitive damages. Therefore, we
                               ORDER the petition GRANTED IN PART AND DENIED in
                  PART AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT
                  OF MANDAMUS instructing the district court to vacate the portion of its
                  order that improperly found that the NIIA's exclusive remedy provision
                  does not preclude Rhone's tort claims.



                                                                                     C.J.
                                                      Hardesty


                                                                                       J.
                                                      Saitta




SUPREME COURT
      OF
    NEVADA


(0) 1947A cler.
                  cc: Hon. Rob Bare, District Judge
                       Kravitz, Schnitzer & Johnson, Chtd.
                       Harold P. Gewerter, Esq., Ltd.
                       Pitaro & Fumo, Chtd.
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                    6
(0) 1947A catto